


110 HRES 1107 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1107
		In the House of Representatives, U.
		  S.,
		
			April 16, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5715) to ensure continued availability of access to the Federal student
		  loan program for students and families.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the bill (H.R. 5715) to ensure continued
			 availability of access to the Federal student loan program for students and
			 families. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed one hour equally divided and controlled by the chairman and
			 ranking minority member of the Committee on Education and Labor. After general
			 debate the bill shall be considered for amendment under the five-minute rule.
			 The amendment printed in part A of the report of the Committee on Rules
			 accompanying this resolution shall be considered as adopted in the House and in
			 the Committee of the Whole. The bill, as amended, shall be considered as the
			 original bill for the purpose of further amendment under the five-minute rule
			 and shall be considered as read. All points of order against provisions in the
			 bill, as amended, are waived. Notwithstanding clause 11 of rule XVIII, no
			 further amendment to the bill, as amended, shall be in order except those
			 printed in part B of the report of the Committee on Rules. Each further
			 amendment may be offered only in the order printed in the report, may be
			 offered only by a Member designated in the report, shall be considered as read,
			 shall be debatable for the time specified in the report equally divided and
			 controlled by the proponent and an opponent, shall not be subject to amendment,
			 and shall not be subject to a demand for division of the question in the House
			 or in the Committee of the Whole. All points of order against such further
			 amendments are waived except those arising under clause 9 or 10 of rule XXI. At
			 the conclusion of consideration of the bill for amendment the Committee shall
			 rise and report the bill, as amended, to the House with such further amendments
			 as may have been adopted. The previous question shall be considered as ordered
			 on the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 5715 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
